Citation Nr: 1740006	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease.

2.  Entitlement to service connection for a kidney disability, to include renal insufficiency.


REMAND

The Veteran served on active duty from October 1973 to October 1977 and from February 2003 to April 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of this matter currently resides with the Houston, Texas RO.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).

The Veteran asserts that he has coronary artery disease and a kidney disability as a result of service.  Specifically, he asserts that each disability is a result of in-service chemical exposure due to being the subject of experiments during service.  During the Veteran's May 2017 Board hearing, he testified to having undergone testing during service, which he said revealed elevated enzyme levels and elevated blood pressure readings.  In addition, the Veteran stated that he had electrocardiogram (EKG) testing during the same time.  The Veteran has contended that his elevated enzyme levels, elevated blood pressure readings, and EKG readings represented the initial manifestations of his current heart and kidney disabilities.  

Service treatment records reflect a March 1975 "EKG Observations" document noting that the Veteran had bradycardia.  A March 1975 test order reflects that the Veteran was to have lab work that included SGOT testing.  The March 1975 lab tests results show at least two blood pressure readings that were possibly high, including a reading of 154/106 and 152/92.  A March 2003 dental health questionnaire notes that the Veteran had hypertension that was controlled by medication and that he saw doctor once a year.

The Veteran was afforded VA examinations in May 2010.  The examiner opined that it was less likely than not that the Veteran's coronary artery disease was a result of taking part in experiments involving exposures to different chemicals during his military service.  The examiner reasoned that the chemicals the Veteran was exposed to were physostigmine, scopalamine, and 2PAM, which are used to treat anticholinesterase inhibitor overdoses.  The examiner indicated that these are all prescribed medications and are not recognized as causing any cardiac side effects or causing heart disease.  In addition, the examiner opined that it was less likely than not that the Veteran's renal insufficiency was a result of taking part in experiments involving exposures to different chemicals during his military service.  The examiner reasoned that the chemicals the Veteran was exposed to, as named above, were all again, prescribed medications and not recognized as causing any renal side effects or causing renal insufficiency.

Although the examiner opined as to the likelihood that his current coronary artery disease and renal insufficiency were caused by the chemicals he was exposed to, the Board finds additional opinions are necessary to determine whether the Veteran's in-service testing of enzyme levels, blood pressure readings, and EKG testing revealed or represented the initial manifestations of his current disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician for the purpose of ascertaining the nature and etiology of any kidney disability.

The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any kidney disability, to include renal insufficiency, is related to the Veteran's active military service?

The examiner should make reference to the Veteran's service treatment records.  In particular, the examiner should make reference to a March 1975 test order reflecting that the Veteran was to have lab work that included SGOT testing.  

The examiner should indicate whether any of the findings in the Veteran's service treatment records represent the initial manifestations of any current kidney condition.

2. Schedule the Veteran for an appropriate VA examination by a physician for the purpose of ascertaining the nature and etiology of any cardiovascular disability.

The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any heart disability, to include coronary artery disease and hypertension, is related to the Veteran's active military service?

The examiner should make reference to the Veteran's service treatment records.  In particular, the examiner should make reference to a March 1975 "EKG Observations" document noting that the Veteran had bradycardia; March 1975 lab tests results showing at least two blood pressure readings that were high, including a reading of 154/106 and 152/92; and a March 2003 dental health questionnaire noting that the Veteran had hypertension that was controlled by medication and that he saw doctor once a year.

The examiner should indicate whether any of the findings and notations in the Veteran's service treatment records represent the initial manifestations of any current heart condition.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

